TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00479-CR



                             Ex parte Richard Asa Todd, Appellant


          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            NO. 11-07348-3, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

                Appellant Richard Asa Todd seeks to appeal the trial court’s denial of his application

for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.072, § 8. The clerk’s record contains

a trial court certification reflecting that appellant has waived his right to appeal. However, that

certification relates to appellant’s judgment of conviction, not the order denying the application for

habeas corpus. The clerk’s record does not contain the required trial court certification of appellant’s

right of appeal concerning the order denying habeas relief, which is the order appellant seeks to

appeal here. See Tex. R. App. P. 25.2(a)(2) (requiring trial court to enter certification of defendant’s

right of appeal “each time it enters a judgment of guilt or other appealable order”), (d) (requiring

record to include trial court’s certification). Accordingly, we abate this appeal and remand the

case to the trial court for entry of a certification of appellant’s right of appeal from the order

denying habeas corpus relief as required by Rule 25.2(a)(2). See Tex. R. App. P. 25.2(a)(2), 44.4.

A supplemental clerk’s record containing the trial court’s certification shall be filed with this Court

no later than September 18, 2014. See Tex. R. App. P. 34.5(c)(2).
Before Chief Justice Jones, Justices Pemberton and Rose

Abated and Remanded

File: September 4, 2014

Do Not Publish




                                              2